REASONS FOR ALLOWANCE
1.	Claims 42, 44, and 45 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Applicant amends the allowable subject matter of claim 44 into independent form including the claimed features of claim 43 which is now canceled.  
According to a prior art search on the claimed invention, Hong et al. (Pub. No. US 2015/0085658 A1) disclose a signaling method executed in a terminal configured to perform non-access stratum (NAS) signaling including low access priority indication in a mobile communication network and configured such that the low access priority is negligible. The signaling method may include performing one of a procedure of mobility management and a session management including the low access priority, receiving a back-off timer due to one of mobility management congestion control and session management congestion control and operating the back-off timer, and performing one of the mobility management procedure and the session management procedure without including the low access priority (abstract).
However, Hong et al. fail to disclose the claimed features as recited in claims 42, 44, and 45 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 42, 44, and 45.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473